                                          Case 5:20-cv-08250-SVK Document 38 Filed 09/09/21 Page 1 of 2




                                   1                                         UNITED STATES DISTRICT COURT

                                   2                                        NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     EDWARD SCOTT GAU, et al.,                               Case No. 20-cv-08250-SVK
                                   5                          Plaintiffs,
                                                                                                 ORDER IN RE DISCOVERY DISPUTE
                                   6                v.
                                                                                                 Re: Dkt. No. 37
                                   7     HILLSTONE RESTAURANT GROUP,
                                         INC.,
                                   8
                                                              Defendant.
                                   9

                                  10          The Court is in receipt of and has evaluated the Parties’ joint submission regarding

                                  11   discovery relating to the impending class certification motion. Dkt. 37. The Court ORDERS as

                                  12   follows:
Northern District of California
 United States District Court




                                  13          I.         Deadlines:

                                  14                     1.     Training/service manuals in use by Defendant during the class period to be

                                  15                           produced by September 15, 2021.

                                  16                     2.     Defendant will make its 30(b)6 witness(es) available for deposition no later

                                  17                           than September 17, 2021.

                                  18                     3. For issues for which the Court requires supplemental filings or additional

                                  19                           information as provided herein, the deadline is 4 p.m on Friday, September

                                  20                           10, 2021. Additional deadlines and the hearing date are set forth below.

                                  21          II.        30(b)6 topics

                                  22                     1.     Chart of disputed issues. It is unclear from the submission if topics other than

                                  23                           the calculation of overtime pay are in dispute. If so, the Parties are to meet and

                                  24                           confer immediately regarding any other open issues in the 30(b)6 notice.

                                  25                           Following meet and confer efforts, for any topics that remain in dispute, the

                                  26                           Parties must prepare a joint chart, in accordance with this Court’s standing

                                  27                           order on discovery, that identifies the topic in dispute, a brief summary of each

                                  28                           Parties’ position and proposed compromise, and a column for the Court’s
                                          Case 5:20-cv-08250-SVK Document 38 Filed 09/09/21 Page 2 of 2




                                   1                    ruling. The chart is to be filed on ECF and submitted in word format to

                                   2                    SVKCRD@cand.uscourts.gov no later than 4 p.m. on Friday, September 10,

                                   3                    2021. The Parties are to also attach the subject 30(b)6 notice and objections to

                                   4                    the chart.

                                   5                2. 30(b)6 notice in re overtime pay: Defendant is to provide a witness on this

                                   6                    topic.

                                   7         III.   Interrogatory Responses

                                   8                Defendant states, and Plaintiffs do not contradict, that responses are due on

                                   9                September 13, 2021. Accordingly, the Court ORDERS that Defendant’s responses

                                  10                be served no later than NOON on September 13, 2021 and that the Parties meet

                                  11                and confer regarding any disputes no later than 5 p.m. on September 13, 2021. If

                                  12                issues other than overtime pay are in dispute, they are to be presented to the Court
Northern District of California
 United States District Court




                                  13                in the requisite chart format, as noted above, no later than NOON on September

                                  14                14, 2021. The Parties are to attach a copy of the interrogatories and responses to

                                  15                the chart.

                                  16         IV.    Belaire-West Notice

                                  17                The Parties are to file a copy of the draft notice, along with interleaved red-lines of

                                  18                the Parties’ proposed changes, clearly indicating which Party is proposing which

                                  19                change. Parties are to be prepared to discuss with the Court at the hearing noted

                                  20                below.

                                  21         V.     Hearing

                                  22                The Court will hold a hearing on unresolved issues on September 14, 2021 at 2

                                  23                p.m. via video conference.

                                  24         SO ORDERED.

                                  25   Dated: September 9, 2021

                                  26
                                  27
                                                                                                   SUSAN VAN KEULEN
                                  28                                                               United States Magistrate Judge
                                                                                       2
